IN THE SUPREME COURT OF THE STATE OF KANSAS


                                                No. 125,083

              In the Matter of the Petition of DEREK SCHMIDT, Attorney General,
                                  to Determine the Validity of
                                 Substitute for Senate Bill 563.


                                      SYLLABUS BY THE COURT

        In this original action brought by the Attorney General of Kansas to determine the
validity of the Legislature's reapportionment of state senatorial and representative
districts, it is held the legislative enactment is valid.


        Original action. Opinion filed May 18, 2022. Validity of Substitute for Senate Bill 563,
reapportioning state senatorial and representative districts, is upheld.


        Derek Schmidt, attorney general, argued the cause, and Jeffrey A. Chanay, chief deputy attorney
general, Brant M. Laue, solicitor general, Dwight R. Carswell, deputy solicitor general, Shannon
Grammel, deputy solicitor general, and Kurtis K. Wiard, assistant solicitor general, were with him on the
petition and briefs for petitioner.


        Mark P. Johnson, of Dentons US LLP, of Kansas City, Missouri, argued the cause, and Stephen
R. McAllister, of the same firm, was with him on the brief for intervenor Senator Thomas Holland.


The opinion of the court was delivered by


        STEGALL, J.: Because the Constitution requires this court to enter judgment within
30 days from the filing of the petition, today we announce our decision unanimously




                                                      1
upholding the validity, under article 10, section 1 of the Kansas Constitution, of the state
senatorial and representative districts contained in Substitute for Senate Bill No. 563.


       A full opinion describing the facts, rationale, and holdings of the court is
forthcoming.




                                              2